Citation Nr: 1600122	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  09-36 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for hidradenitis suppurativa, perineum, groin and axilla by history, currently rated as 10 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.M.K., Counsel



INTRODUCTION

The Veteran served on active duty from December 1973 to April 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran was scheduled for a videoconference hearing in December 2015.  The Veteran's hearing request was deemed withdrawn when he failed to appear for the scheduled hearing or to provide communication regarding such failure to appear.  See 38 C.F.R. § 20.704 (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  The Board has reviewed these records to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA examination was performed in September 2009.  
A VA report of hospitalization showed admission in April 2015 for a cyst on the left hip, hidradenitis.  In light of this evidence that the Veteran's disability may have increased in severity since the most recent VA examination, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his hidradenitis suppurativa.

The Veteran asserts that the disability results in an inability to obtain and retain substantially gainful employment.  As such, TDIU must be considered as part of the appeal for an increased rating.  As a decision on the claim for an increased rating could affect the outcome of the TDIU claim, the claims are inextricably intertwined, and remand is required.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding VA medical records pertaining to treatment or examination of the Veteran's hidradenitis suppurativa during the period of this claim, to include records of hospitalization in April 2015.

2.  Then, the AOJ should arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected hidradenitis suppurativa.  Access to the electronic claims file must be made available to the examiner, and the examiner should indicate in the report that the file was reviewed.  

All clinical findings should be reported in detail.  

The examiner is asked to provide information as to the functional impairment caused by the Veteran's service-connected hidradenitis suppurativa with regard to the Veteran's ability to perform tasks, including sedentary and physical tasks.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

3.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the issues on appeal.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

